in his previous petitions. 3 See NRS 34.810(2). Appellant's petition was
                  procedurally barred absent a demonstration of good cause and actual
                  prejudice.   See NRS 34.726(1); NRS 34.810(3). Moreover, because the
                  State specifically pleaded laches, appellant was required to overcome the
                  rebuttable presumption of prejudice. NRS 34.800(2).
                               Appellant first claimed that the procedural bars did not apply
                  because he did not file a post-conviction petition for a writ of habeas
                  corpus but rather he filed a "petition for extraordinary writ of habeas
                  corpus ad subjiciendum and withdrawal of plea." Appellant was mistaken.
                  Because appellant challenged the validity of the judgment of conviction,
                  appellant's petition was properly construed to be a post-conviction petition
                  for a writ of habeas corpus, and thus the procedural bars and statutory
                  laches did apply to the petition. 4 See NRS 34.724(2)(b); NRS 34.726(1);
                  NRS 34.800(2); NRS 34.810(2).
                               Next, appellant claimed that the factual basis for his petition
                  was not available previously due to interference by the State of Nevada.
                  Appellant failed to demonstrate that the factual or legal basis for his
                  petition was not previously available.    See Hathaway v. State, 119 Nev.
                  248, 252-53, 71 P.3d 503, 506 (2003). Appellant further failed to overcome
                  the presumption of prejudice to the State. Therefore, we conclude that the




                        'Davis v. State, Docket No. 47812 (Order of Affirmance, July 27,
                  2007). Appellant did not appeal from the denial of several petitions, and
                  in one instance appellant filed a late notice of appeal. See Davis v. State,
                  Docket No. 54109 (Order Dismissing Appeal, August 10, 2009).

                        4 Further,none of appellant's claims implicated the jurisdiction of
                  the courts. See Nev. Const. art. 6, § 6; NRS 171.010.


SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A (4eA9
                   district court did not err in denying the petition as procedurally barred
                   and barred by laches. 5 Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 6




                                                                                     C.J.



                                                                                 ,   J.



                                                                                     J.
                                                     Parraguirre


                   cc: Hon. David B. Barker, District Judge
                        James Anthony Davis
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                         We conclude that the district court did not err in striking
                         5
                   appellant's request for damages as damages are not appropriate in a
                   habeas corpus action.

                         6 We  have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.


SUPREME COURT
       OF
    NEVADA
                                                        3
(0) 1947A (41040